DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/21 & 04/30/21 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1-2, 5, 7, 15, 19 and 21 have been amended. 
		Claims: 8-9, 11, 14, 22-23, 25 and 28-29 have not been amended. 
		Claims: 3-4, 6, 10, 12-13, 16-18, 20, 24, 26-27 and 30 have 
been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 7-9, 11, 14-15, 19, 21-23, 25 and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Objections
Claim 7 is objected to because of the following informalities:  

Claim 7 recites “… based on the value of the on bit flag, determining whether certain SI …” which recites “the on bit flag” which lacks antecedent basis and appears to be a typographical error which should instead be written as “the one bit flag” and the claims should therefore be written as “… based on the value of the one bit flag, determining whether certain SI …”.
Appropriate correction is required.


Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 5 and 19 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7, 15, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIOREL et al. (US Patent Publication 2016/0212686 herein after referenced as Viorel) in view of BREUER et al. (US Patent Publication 2018/0139625 herein after referenced as Breuer).

Regarding claim 1, Viorel discloses:
A method for reducing system information (SI) acquisition time, (Viorel, [0053] discloses storing and reusing information in the SIB block content until a change has been made to the information in the SIB transmissions may reduce the detection latency for the terminals and therefore the time required for the terminal to connect to the base station; Viorel, [0075] discloses decoding the change flags and re-using stored SIB latency experienced by terminals if one or more of the SIB1 content, SIB2 content and SIB2M content remain unchanged during a certain time window and the detection time window may be as low as the minimal SIB1 periodicity).
the method being performed by a network node and comprising: generating a master information block (MIB) comprising a one bit flag providing an indication that certain SI that is not included in the MIB has not changed (Viorel, [0037] discloses change flags may be defined for indicating changes to the SIB1 content, the SIB2 content and/or the SIB2M content and the base station (i.e. reads on network node) may transmit the change flags as part of the MIB content (i.e. reads on transmitting the MIB and indicates obviousness that the MIB is generated with the corresponding changed flags) and the terminals may store information from previously decoded SIB1 information blocks, SIB2 information blocks and/or previously decoded SIB2M information blacks and may re-use the stored information associated with the previous successful reception depending on values of the received change flag information which indicate that the information changed during a given amount of time and based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content and the change flags may be included in a central band MIB transmission or included in an MTC resource allocation MIB transmission in instances where an MTC resource allocation is defined; Viorel, [0050] discloses the MIB block transmission may be adapted to include one or more bit change flags (i.e. indicates obviousness that there may be only one bit change flag present); Viorel, [0078]-[0080] discloses the change flags may be corresponding bits included in the MIB block transmissions for example the MIB block transmissions may include a series of three change flag bits including one that indicates the change status of the SIB1 content information “SIB1 Change bit” (i.e. reads on a one bit flag providing an indication that certain SI that is not included in the MIB) and by way of example if information in any of the related SIB block content has not changed, the associated change bit may be set to a value of zero (i.e. reads on a one bit flag providing an indication that certain SI that is not included in the MIB has not changed) and if information in an SIB transmission has changed the associated change bit may be set to a value of one and discloses the terminal may detect that the change flags have a value of 000 where the first bit is the SIB1 change bit and the second bit is the SIB2 change bit and the third bit is the SIB2M bit and in response the terminal may reuse the stored SIB1 content information, the stored SIB2 content information and stored SIB2M content information and discloses the terminal may detect that the change flags have a value of 001 and in response, the terminal may reuse the stored SIB1 content information and the stored SIB2 content information and the terminal may detect the SIB2M block transmissions and may use and update its stored SIB2M content information; Viorel, [0052] discloses each of the change flags may indicate whether information in SIB1 blocks, SIB2 blocks and SIB2M blocks associated with the individual change flag is different from the previously received SIB blocks within a given amount of time and a terminal may reuse the stored SIB block information instead of decoding and processing the newly received SIB blocks until the associated SIB flag bit indicates that the information in the associated SIB blocks has changed and the terminal may then decode the respective current SIB block or blocks and update its previously stored SIB block or blocks related information and use the current SIB block information until the associated SIB change flag indicates that the information in the associated SIB transmission has changed again; Viorel, [0023]-[0025] discloses the terminals may attempt to decode a master information block MIB transmission over a broadcast channel associated with LTE radio access networks and following a successful MIB decoding, the terminals may attempt to decode a selection of system information block SIB transmissions on a downlink shared channel (i.e. indicates obviousness that the following certain SI in the following SIB transmissions are not included in the MIB transmission) associated with LTE radio access networks and discloses the terminals may decode MIB transmission for parameters to be used to initially access a network via the base station and may further decode a SIB1 transmission to determine whether a cell associated with the base station is appropriate for capabilities terminals to be selected and discloses a timing and periodicity of the MIB transmission and SIB transmissions; Viorel, [0018] discloses the base station is configured to process, transmit and receive data that complies with an LTE radio access network and may include memory, a processor and one or more radio frequency transceivers.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station would need to determine as to whether one or more system information content changes or remained the same and to generate an MIB transmission that includes either one or more change flags indicating a one or a zero to indicate as to whether or not any of the SIB1, SIB2, etc. contents have changed prior to the transmission to the terminals). 
Viorel discloses a base station transmitting an indication as to whether system information has changed or remains valid and the same for a corresponding time window and furthermore discloses a timing and periodicity of the MIB transmission and SIB transmissions but fails to explicitly disclose that said periodicity of transmission as well as said time window as to when the system information are valid to be 24 hours and therefore fails to disclose “providing an indication that certain SI that is not included in the MIB has not changed within the last 24 hours”.
In a related field of endeavor, Breuer discloses:
providing an indication that certain SI that is not included in the MIB has not changed within the last 24 hours (Breuer, [0072] discloses the broadcast channel change notification tag indicates if a change in one of the M-SIBs has occurred and if the user equipment has stored a complete set of system information from a previous reading effort and the validity period has not expired then the rest of the M-SIBs does not need to be read and decoded and if the broadcast channel change notification tag indicates no change (i.e. reads on providing an indication that certain SI that is not included in the MIB has not changed) in the other M-SIBs,  then the UE does not need to read the remaining M-SIBs and this is advantageous for power saving reasons for the UE; Breuer, [0050]-[0052] discloses the system information has associated a validity period wherein the validity period for system information relating to limited bandwidth devices is longer than for system information relating to non-limited bandwidth devices and with the validity period the user equipment receives an indication how long the received system information when no change occurs, is supposed to stay valid and upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid and the validity period was in particular predefined by the standards as a constant in particular of 3 hours and discloses it is not proposed to introduce a second validity period for limited bandwidth devices that is longer than the first validity period for non-limited-bandwidth devices and a feasible value for the second validity period would be 24 hours (i.e. indicates obviousness that no change would be implemented during the validity period that is within the last 24 hours) and with the proposed enhancement of the validity period, for a good share of transmission the system information needs not to be carried out but can be retrieved from stored values and this is advantageous in terms of power saving; Breuer, [0030] discloses the M-SIB1 comprises a broadcast channel change notification tag and this tag indicates to the UE that compared to the last reading of the system information a change occurred in at least one of the SIBs; Breuer, Fig. 3 & [0101] discloses a UE camping on a base station where the UE is a MTC device which is addressed by M-SIBs transmitted from a base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a base station transmits an indication of whether system information has changed or whether the system information has not changed and is still valid according to a validity timer which can be set at 3 hours or 24 hours).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Viorel to incorporate the teachings of Breuer for the purpose of providing the system with a means to reduce power consumption (Breuer, [0051]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a base station transmitting an indication as to whether system information has changed or remains valid and the same for a corresponding time window or periodicity as taught by Viorel) with another known element and comparable device utilizing a known technique (i.e. performing a process of a base station transmitting an indication as to whether system information has changed or remains valid and the same for a corresponding time window or periodicity, wherein the time window or periodicity is 24 hours and wherein the system information block such as SIB1 also includes a change notification tag that indicates whether a change has occurred to at least one of the SIBs as taught by Breuer) to improve the 
Regarding claim 2, Viorel in view of Breuer discloses:
The method of claim 1, further comprising, prior to generating the MIB, determining that the certain SI that is not included in the MIB has changed within the last 24 hours (Viorel, [0037] discloses change flags may be defined for indicating changes to the SIB1 content, the SIB2 content and/or the SIB2M content and the base station may transmit the change flags as part of the MIB content and the terminals may store information from previously decoded SIB1 information blocks, SIB2 information blocks and/or previously decoded SIB2M information blacks and may re-use the stored information associated with the previous successful reception depending on values of the received change flag information which indicate that the information changed during a given amount of time and based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content and the change flags may be included in a central band MIB transmission or included in an MTC resource allocation MIB transmission in instances where an MTC resource allocation is defined; Viorel, [0078]-[0080] discloses the change flags may be corresponding bits included in the MIB block transmissions for example the MIB block transmissions may include a series of three change flag bits including one that indicates the change status of the SIB1 content information “SIB1 Change bit” and by way of example if information in any of the related SIB block content has not changed, the associated change bit may be set to a value of zero and if information in an SIB transmission has changed the associated change bit may be set to a value of one and discloses the terminal may detect that the change flags have a value of 000 where the first bit is the SIB1 change bit and the second bit is the SIB2 change bit and the third bit is the SIB2M bit and in response the terminal may reuse the stored SIB1 content information, the stored SIB2 content information and stored SIB2M content information and discloses the terminal may detect that the change flags have a value of 001 and in response, the terminal may reuse the stored SIB1 content information and the stored SIB2 content information and the terminal may detect the SIB2M block transmissions and may use and update its stored SIB2M content information; Breuer, [0050]-[0052] discloses the system information has associated a validity period wherein the validity period for system information relating to limited bandwidth devices is longer than for system information relating to non-limited bandwidth devices and with the validity period the user equipment receives an indication how long the received system information when no change occurs, is supposed to stay valid and upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid and the validity period was in particular predefined by the standards as a constant in particular of 3 hours and discloses it is not proposed to introduce a second validity period for limited bandwidth devices that is longer than the first validity period for non-limited-bandwidth devices and a feasible value for the second validity period would be 24 hours and with the proposed enhancement of the validity period, for a good share of transmission the system information needs not to be carried out but can be retrieved from stored values and this is advantageous in terms of power saving.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station would need to determine as to whether one or more system information content changes or remained the same and to generate an MIB transmission that includes either one or more change flags indicating a one or a zero to indicate as to whether or not any of the SIB1, SIB2, etc. contents have changed prior to the transmission to the terminals). 
Regarding claim 7, Viorel discloses:
A method for reducing system information (SI) acquisition time, (Viorel, [0053] discloses storing and reusing information in the SIB block content until a change has been made to the information in the SIB transmissions may reduce the detection latency for the terminals and therefore the time required for the terminal to connect to the base station; Viorel, [0075] discloses decoding the change flags and re-using stored SIB latency experienced by terminals if one or more of the SIB1 content, SIB2 content and SIB2M content remain unchanged during a certain time window and the detection time window may be as low as the minimal SIB1 periodicity).
the method being performed by a user equipment (UE) and comprising: receiving a master information block (MIB) comprising a one bit flag; and based on the value of the one bit flag, determining whether certain SI that is not included in the MIB has not changed (Viorel, [0037] discloses change flags may be defined for indicating changes to the SIB1 content, the SIB2 content and/or the SIB2M content and the base station may transmit the change flags as part of the MIB content and the terminals (i.e. reads on user equipment) may store information from previously decoded SIB1 information blocks, SIB2 information blocks and/or previously decoded SIB2M information blacks and may re-use the stored information associated with the previous successful reception depending on values of the received change flag information which indicate that the information changed during a given amount of time and based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content and the change flags may be included in a central band MIB transmission or included in an MTC resource allocation MIB transmission in instances where an MTC resource allocation is defined; Viorel, [0050] discloses the MIB block transmission may be adapted to include one or more bit change flags (i.e. indicates obviousness that there may be only one bit change flag present); Viorel, [0078]-[0080] discloses the change flags may be corresponding bits included in the MIB block transmissions for example the MIB block transmissions may include a series of three change flag bits including one that indicates the change status of the SIB1 content information “SIB1 Change bit” (i.e. reads on a one bit flag providing an indication that certain SI that is not included in the MIB) and by way of example if information in any of the related SIB block content has not changed, the associated change bit may be set to a value of zero (i.e. reads on a one bit flag providing an indication that certain SI that is not included in the MIB has not changed) and if information in an SIB transmission has changed the associated change bit may be set to a value of one and discloses the terminal may detect that the change flags have a value of 000 where the first bit is the SIB1 change bit and the second bit is the SIB2 change bit and the third bit is the SIB2M bit and in response the terminal may reuse the stored SIB1 content information, the stored SIB2 content information and stored SIB2M content information (i.e. reads on based on the value of the one bit flag, determining whether certain SI that is not included in the MIB has not changed) and discloses the terminal may detect that the change flags have a value of 001 and in response, the terminal may reuse the stored SIB1 content information and the stored SIB2 content information and the terminal may detect the SIB2M block transmissions and may use and update its stored SIB2M content information; Viorel, [0052] discloses each of the change flags may indicate whether information in SIB1 blocks, SIB2 blocks and SIB2M blocks associated with the individual change flag is different from the previously received SIB blocks within a given amount of time and a terminal may reuse the stored SIB block information instead of decoding and processing the newly received SIB blocks until the associated SIB flag bit indicates that the information in the associated SIB blocks has changed and the terminal may then decode the respective current SIB block or blocks and update its previously stored SIB block or blocks related information and use the current SIB block information until the associated SIB change flag indicates that the information in the associated SIB transmission has changed again; Viorel, [0023]-[0025] discloses the terminals may attempt to decode a master information block MIB transmission over a broadcast channel associated with LTE radio access networks and following a successful MIB decoding, the terminals may attempt to decode a selection of system information block SIB transmissions on a downlink shared channel (i.e. indicates obviousness that the following certain SI in the following SIB transmissions are not included in the MIB transmission) associated with LTE radio access networks and discloses the terminals may decode MIB transmission for parameters to be used to initially access a network via the base station and may further decode a SIB1 transmission to determine whether a cell associated with the base station is appropriate for capabilities terminals to be selected and discloses a timing and periodicity of the MIB transmission and SIB transmissions; Viorel, [0019]-[0020] discloses the terminals include mobile phones, tablet computers, etc. and discloses each of the terminals may include memory, a processor and one or more radio frequency transceivers.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the terminals such as cell phones would need to determine based on the one bit information included in the MIB transmission as to whether one or more system information content changes or remained the same in order to determine whether to use the stored system information or to detect new system information and update the stored system information). 
Viorel discloses a base station transmitting an indication as to whether system information has changed or remains valid and the same for a corresponding time window and furthermore discloses a timing and periodicity of the MIB transmission and SIB transmissions but fails to explicitly disclose that said periodicity of transmission as well as said time window as to when the system information are valid to be 24 hours and therefore fails to disclose “determining whether certain SI that is not included in the MIB has not changed within the last 24 hours.”
In a related field of endeavor, Breuer discloses:
determining whether certain SI that is not included in the MIB has not changed within the last 24 hours (Breuer, [0072] discloses the broadcast channel change notification tag indicates if a change in one of the M-SIBs has occurred and if the user equipment has stored a complete set of system information from a previous reading effort and the validity period has not expired then the rest of the M-SIBs does not need to be read and decoded and if the broadcast channel change notification tag indicates no change in the other M-SIBs, then the UE does not need to read the remaining M-SIBs (i.e. indicates obviousness that the UE determines whether certain SI that is not included in the MIB has not changed) and this is advantageous for power saving reasons for the UE; Breuer, [0050]-[0052] discloses the system information has associated a validity period wherein the validity period for system information relating to limited bandwidth devices is longer than for system information relating to non-limited bandwidth devices and with the validity period the user equipment receives an indication how long the received system information when no change occurs, is supposed to stay valid and upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid and the validity period was in particular predefined by the standards as a constant in particular of 3 hours and discloses it is not proposed to introduce a second validity period for limited bandwidth devices that is longer than the first validity period for non-limited-bandwidth devices and a feasible value for the second validity period would be 24 hours (i.e. indicates obviousness that no change would be implemented during the validity period that is within the last 24 hours) and with the proposed enhancement of the validity period, for a good share of transmission the system information needs not to be carried out but can be retrieved from stored values and this is advantageous in terms of power saving; Breuer, [0030] discloses the M-SIB1 comprises a broadcast channel change notification tag and this tag indicates to the UE that compared to the last reading of the system information a change occurred in at least one of the SIBs; Breuer, Fig. 3 & [0101] discloses a UE camping on a base station where the UE is a MTC device which is addressed by M-SIBs transmitted from a base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a UE makes a determination of whether or not to read the system information based on an indication transmitted from the base station and if the stored information is still valid according to a validity timer which can be set at 3 hours or 24 hours).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Viorel to incorporate the teachings of Breuer for the purpose of providing the system with a means to reduce power consumption (Breuer, [0051]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a base station transmitting an indication as to whether system information has changed or remains valid and the same for a corresponding time window or periodicity as taught by Viorel) with another known element and comparable device utilizing a known technique (i.e. performing a process of a base station transmitting an indication as to whether system information has changed or remains valid and the same for a corresponding time window or periodicity, wherein the time window or periodicity is 24 hours and wherein the system information block such as SIB1 also includes a change notification tag that indicates whether a change has occurred to at least one of the SIBs as taught by Breuer) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a base station transmitting an indication as to whether system information has changed or remains valid and the same for a corresponding time 
Regarding claim 15, Viorel discloses:
A network node for reducing system information (SI) acquisition time, the network node being adapted to: determine whether or not certain SI that is not included in the MIB has changed within the last 24 hours; generate a master information block (MIB) comprising a one bit flag providing an indication that the certain SI has not changed (Viorel, [0053] discloses storing and reusing information in the SIB block content until a change has been made to the information in the SIB transmissions may reduce the detection latency for the terminals and therefore the time required for the terminal to connect to the base station; Viorel, [0075] discloses decoding the change flags and re-using stored SIB latency experienced by terminals if one or more of the SIB1 content, SIB2 content and SIB2M content remain unchanged during a certain time window and the detection time window may be as low as the minimal SIB1 periodicity; Viorel, [0037] discloses change flags may be defined for indicating changes to the SIB1 content, the SIB2 content and/or the SIB2M content and the base station (i.e. reads on network node) may transmit the change flags as part of the MIB content (i.e. reads on transmitting the MIB and indicates obviousness that the MIB is generated with the corresponding changed flags) and the terminals may store information from previously decoded SIB1 information blocks, SIB2 information blocks and/or previously decoded SIB2M information blacks and may re-use the stored information associated with the previous successful reception depending on values of the received change flag information which indicate that the information changed during a given amount of time and based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content and the change flags may be included in a central band MIB transmission or included in an MTC resource allocation MIB transmission in instances where an MTC resource allocation is defined; Viorel, [0050] discloses the MIB block transmission may be adapted to include one or more bit change flags (i.e. indicates obviousness that there may be only one bit change flag present); Viorel, [0078]-[0080] discloses the change flags may be corresponding bits included in the MIB block transmissions for example the MIB block transmissions may include a series of three change flag bits including one that indicates the change status of the SIB1 content information “SIB1 Change bit” (i.e. reads on a one bit flag providing an indication that certain SI that is not included in the MIB) and by way of example if information in any of the related SIB block content has not changed, the associated change bit may be set to a value of zero (i.e. reads on a one bit flag providing an indication that certain SI that is not included in the MIB has not changed) and if information in an SIB transmission has changed the associated change bit may be set to a value of one and discloses the terminal may detect that the change flags have a value of 000 where the first bit is the SIB1 change bit and the second bit is the SIB2 change bit and the third bit is the SIB2M bit and in response the terminal may reuse the stored SIB1 content information, the stored SIB2 content information and stored SIB2M content information and discloses the terminal may detect that the change flags have a value of 001 and in response, the terminal may reuse the stored SIB1 content information and the stored SIB2 content information and the terminal may detect the SIB2M block transmissions and may use and update its stored SIB2M content information; Viorel, [0052] discloses each of the change flags may indicate whether information in SIB1 blocks, SIB2 blocks and SIB2M blocks associated with the individual change flag is different from the previously received SIB blocks within a given amount of time and a terminal may reuse the stored SIB block information instead of decoding and processing the newly received SIB blocks until the associated SIB flag bit indicates that the information in the associated SIB blocks has changed and the terminal may then decode the respective current SIB block or blocks and update its previously stored SIB block or blocks related information and use the current SIB block information until the associated SIB change flag indicates that the information in the associated SIB transmission has changed again; Viorel, [0023]-[0025] discloses the terminals may attempt to decode a master information block MIB transmission over a broadcast channel associated with LTE radio access networks and following a successful MIB decoding, the terminals may attempt to decode a selection of system information block SIB transmissions on a downlink shared channel (i.e. indicates obviousness that the following certain SI in the following SIB transmissions are not included in the MIB transmission) associated with LTE radio access networks and discloses the terminals may decode MIB transmission for parameters to be used to initially access a network via the base station and may further decode a SIB1 transmission to determine whether a cell associated with the base station is appropriate for capabilities terminals to be selected and discloses a timing and periodicity of the MIB transmission and SIB transmissions; Viorel, [0018] discloses the base station is configured to process, transmit and receive data that complies with an LTE radio access network and may include memory, a processor and one or more radio frequency transceivers.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the base station would need to determine as to whether one or more system information content changes or remained the same and to generate an MIB transmission that includes either one or more change flags indicating a one or a zero to indicate as to whether or not any of the SIB1, SIB2, etc. contents have changed prior to the transmission to the terminals). 
Viorel discloses a base station transmitting an indication as to whether system information has changed or remains valid and the same for a corresponding time window and furthermore discloses a timing and periodicity of the MIB transmission and SIB transmissions but fails to explicitly disclose that said periodicity of transmission as well as said time window as to when the system information are valid to be 24 hours and therefore fails to disclose “providing an indication that the certain SI has not changed within the last 24 hours;”.
In a related field of endeavor, Breuer discloses:
(Breuer, [0072] discloses the broadcast channel change notification tag indicates if a change in one of the M-SIBs has occurred and if the user equipment has stored a complete set of system information from a previous reading effort and the validity period has not expired then the rest of the M-SIBs does not need to be read and decoded and if the broadcast channel change notification tag indicates no change (i.e. reads on providing an indication that certain SI that is not included in the MIB has not changed) in the other M-SIBs,  then the UE does not need to read the remaining M-SIBs and this is advantageous for power saving reasons for the UE; Breuer, [0050]-[0052] discloses the system information has associated a validity period wherein the validity period for system information relating to limited bandwidth devices is longer than for system information relating to non-limited bandwidth devices and with the validity period the user equipment receives an indication how long the received system information when no change occurs, is supposed to stay valid and upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid and the validity period was in particular predefined by the standards as a constant in particular of 3 hours and discloses it is not proposed to introduce a second validity period for limited bandwidth devices that is longer than the first validity period for non-limited-bandwidth devices and a feasible value for the second validity period would be 24 hours (i.e. indicates obviousness that no change would be implemented during the validity period that is within the last 24 hours) and with the proposed enhancement of the validity period, for a good share of transmission the system information needs not to be carried out but can be retrieved from stored values and this is advantageous in terms of power saving; Breuer, [0030] discloses the M-SIB1 comprises a broadcast channel change notification tag and this tag indicates to the UE that compared to the last reading of the system information a change occurred in at least one of the SIBs; Breuer, Fig. 3 & [0101] discloses a UE camping on a base station where the UE is a MTC device which is addressed by M-SIBs transmitted from a base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a base station transmits an indication of whether system information has changed or whether the system information has not changed and is still valid according to a validity timer which can be set at 3 hours or 24 hours).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Viorel to incorporate the teachings of Breuer for the purpose of providing the system with a means to reduce power consumption (Breuer, [0051]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a base station transmitting an indication as to whether system information has changed or remains valid and the same 
Regarding claim 21, Viorel discloses:
A user equipment (UE) for reducing system information (SI) acquisition time, the UE being adapted to: receive a master information block (MIB) comprising a one bit flag; and based on the value of the on bit flag, determine whether certain SI that is not included in the MIB has not changed (Viorel, [0053] discloses storing and reusing information in the SIB block content until a change has been made to the information in the SIB transmissions may reduce the detection latency for the terminals and therefore the time required for the terminal to connect to the base station; Viorel, [0075] discloses decoding the change flags and re-using stored SIB latency experienced by terminals if one or more of the SIB1 content, SIB2 content and SIB2M content remain unchanged during a certain time window and the detection time window may be as low as the minimal SIB1 periodicity; Viorel, [0037] discloses change flags may be defined for indicating changes to the SIB1 content, the SIB2 content and/or the SIB2M content and the base station may transmit the change flags as part of the MIB content and the terminals (i.e. reads on user equipment) may store information from previously decoded SIB1 information blocks, SIB2 information blocks and/or previously decoded SIB2M information blacks and may re-use the stored information associated with the previous successful reception depending on values of the received change flag information which indicate that the information changed during a given amount of time and based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content and the change flags may be included in a central band MIB transmission or included in an MTC resource allocation MIB transmission in instances where an MTC resource allocation is defined; Viorel, [0050] discloses the MIB block transmission may be adapted to include one or more bit change flags (i.e. indicates obviousness that there may be only one bit change flag present); Viorel, [0078]-[0080] discloses the change flags may be corresponding bits included in the MIB block transmissions for example the MIB block transmissions may include a series of three change flag bits including one that indicates the change status of the SIB1 content information “SIB1 Change bit” (i.e. reads on a one bit flag providing an indication that certain SI that is not included in the MIB) and by way of example if information in any of the related SIB block content has not changed, the associated change bit may be set to a value of zero (i.e. reads on a one bit flag providing an indication that certain SI that is not included in the MIB has not changed) and if information in an SIB transmission has changed the associated change bit may be set to a value of one and discloses the terminal may detect that the change flags have a value of 000 where the first bit is the SIB1 change bit and the second bit is the SIB2 change bit and the third bit is the SIB2M bit and in response the terminal may reuse the stored SIB1 content information, the stored SIB2 content information and stored SIB2M content information (i.e. reads on based on the value of the one bit flag, determining whether certain SI that is not included in the MIB has not changed) and discloses the terminal may detect that the change flags have a value of 001 and in response, the terminal may reuse the stored SIB1 content information and the stored SIB2 content information and the terminal may detect the SIB2M block transmissions and may use and update its stored SIB2M content information; Viorel, [0052] discloses each of the change flags may indicate whether information in SIB1 blocks, SIB2 blocks and SIB2M blocks associated with the individual change flag is different from the previously received SIB blocks within a given amount of time and a terminal may reuse the stored SIB block information instead of decoding and processing the newly received SIB blocks until the associated SIB flag bit indicates that the information in the associated SIB blocks has changed and the terminal may then decode the respective current SIB block or blocks and update its previously stored SIB block or blocks related information and use the current SIB block information until the associated SIB change flag indicates that the information in the associated SIB transmission has changed again; Viorel, [0023]-[0025] discloses the terminals may attempt to decode a master information block MIB transmission over a broadcast channel associated with LTE radio access networks and following a successful MIB decoding, the terminals may attempt to decode a selection of system information block SIB transmissions on a downlink shared channel (i.e. indicates obviousness that the following certain SI in the following SIB transmissions are not included in the MIB transmission) associated with LTE radio access networks and discloses the terminals may decode MIB transmission for parameters to be used to initially access a network via the base station and may further decode a SIB1 transmission to determine whether a cell associated with the base station is appropriate for capabilities terminals to be selected and discloses a timing and periodicity of the MIB transmission and SIB transmissions; Viorel, [0019]-[0020] discloses the terminals include mobile phones, tablet computers, etc. and discloses each of the terminals may include memory, a processor and one or more radio frequency transceivers.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the terminals such as cell phones would need to determine based on the one bit information included in the MIB transmission as to whether one or more system information content changes or remained the same in order to determine whether to use the stored system information or to detect new system information and update the stored system information). 
“determine whether certain SI that is not included in the MIB has not changed within the last 24 hours.”
In a related field of endeavor, Breuer discloses:
determine whether certain SI that is not included in the MIB has not changed within the last 24 hours (Breuer, [0072] discloses the broadcast channel change notification tag indicates if a change in one of the M-SIBs has occurred and if the user equipment has stored a complete set of system information from a previous reading effort and the validity period has not expired then the rest of the M-SIBs does not need to be read and decoded and if the broadcast channel change notification tag indicates no change in the other M-SIBs, then the UE does not need to read the remaining M-SIBs (i.e. indicates obviousness that the UE determines whether certain SI that is not included in the MIB has not changed) and this is advantageous for power saving reasons for the UE; Breuer, [0050]-[0052] discloses the system information has associated a validity period wherein the validity period for system information relating to limited bandwidth devices is longer than for system information relating to non-limited bandwidth devices and with the validity period the user equipment receives an indication how long the received system information when no change occurs, is supposed to stay valid and upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid and the validity period was in particular predefined by the standards as a constant in particular of 3 hours and discloses it is not proposed to introduce a second validity period for limited bandwidth devices that is longer than the first validity period for non-limited-bandwidth devices and a feasible value for the second validity period would be 24 hours (i.e. indicates obviousness that no change would be implemented during the validity period that is within the last 24 hours) and with the proposed enhancement of the validity period, for a good share of transmission the system information needs not to be carried out but can be retrieved from stored values and this is advantageous in terms of power saving; Breuer, Fig. 3 & [0101] discloses a UE camping on a base station where the UE is a MTC device which is addressed by M-SIBs transmitted from a base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a UE makes a determination of whether or not to read the system information based on an indication transmitted from the base station and if the stored information is still valid according to a validity timer which can be set at 3 hours or 24 hours).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Viorel to incorporate the teachings of Breuer for the purpose of providing the system with a means to reduce power consumption (Breuer, [0051]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a 
Regarding claim 29, Viorel in view of Breuer discloses:
A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions, which, when executed on  (Viorel, [0018] discloses the base station is configured to process, transmit and receive data that complies with an LTE radio access network and may include memory, a processor and one or more radio frequency transceivers).


Claim 8-9, 11, 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIOREL et al. (US Patent Publication 2016/0212686 herein after referenced as Viorel) in view of BREUER et al. (US Patent Publication 2018/0139625 herein after referenced as Breuer) and further in view of Johansson et al. (US Patent Publication 2018/0049022 herein after referenced as Johansson).  

Regarding claim 8 and claim 22, Viorel in view of Breuer discloses:
The method of claim 7, further comprising: and The UE of claim 21, further being adapted to: after receiving the MIB, acquiring a system information block (SIB) that comprises the certain SI, (Viorel, [0023]-[0025] discloses the terminals may attempt to decode a master information block MIB transmission over a broadcast channel associated with LTE radio access networks and following a successful MIB decoding, the terminals may attempt to decode a selection of system information block SIB transmissions on a downlink shared channel associated with LTE radio access networks and discloses the terminals may decode MIB transmission for parameters to be used to initially access a network via the base station and may further decode a SIB1 transmission to determine whether a cell associated with the base station is appropriate for capabilities terminals to be selected and discloses a timing and periodicity of the MIB transmission and SIB transmissions).
Viorel in view of Breuer discloses the terminal acquiring the SIB when the change flag indicates that there are changes but fails to disclose “wherein the UE acquires the SIB regardless of the value to which the flag is set.”
In a related field of endeavor, Johansson discloses:
wherein the UE acquires the SIB regardless of the value to which the flag is set (Johansson, [0036] discloses when entering a new cell, the UE re-acquires all SI configuration along with the present value tag and after a period of time, UE finds that the broadcasted value tag is not the same as the UE stored one, then the UE knows that its stored SI version is not the latest one and the UE will perform SI acquisition to keep SI updated and further a validity timer is started or restarted when UE acquires latest SI or UE confirms stored SI as valid and when the validity timer expires, the UE flushes stored SI and reacquire the latest SI configuration and a value tag may be a global value tag that applies to multiple SIBs or may be a SIB specific value tag where each SI information element is associated with its own value; Johansson, Fig. 8 & [0040] discloses the UE determines whether a stored SI ID matches the received SI ID for the set of SI information elements and if the answer is yes, the UE determines whether the UE value tag validity timer is less than the validity time and if the answer is yes the UE restarts the UE value tag validity timer and the UE further determines whether the stored value tag matches the received value tag for the set of SI information and if the answer is yes, the UE determines that the stored SI is valid and if the answer for any of the steps is no, then the UE goes and determines that there is no stored SI that is valid for the received SI ID and the UE acquires and stores SI information elements and value tags for the received SI ID and restarts the UE value tag validity timer for the received SI ID; Johansson, [0007] discloses a method of system information SI acquisition with reduced signaling overhead is proposed to reduce SI broadcast overhead and the quantity of periodic SI broadcast and on-demand SI acquisition is reduced by enabling the UE to reuse stored SI information elements across different cells where a novel concept of SI ID is introduced to be associated with an area that applies the same SI configuration and the UE can reuse stored SI information elements if the stored SI information elements are valid based on the SI ID and validity check.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that when entering a new cell with a new ID, the UE acquires the SIB regardless of the value tag as it does not have any SIB information stored for the corresponding SI ID).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Viorel in view of Breuer to incorporate the teachings of Johansson for the purpose of providing the system with a means to reduce signaling overhead (Johansson, [0007]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / 
Regarding claim 9 and claim 23, Viorel in view of Breuer and further in view of Johansson discloses:
The method of claim 8, further comprising: and The UE of claim 22, further being adapted to: after acquiring the SIB, receiving a subsequent MIB comprising a one bit flag that is set to a particular value that indicates that the certain SI that is not included in the MIB has not been changed since a particular point in time in the past; determining whether acquisition of a subsequent SIB may be skipped, wherein the determining comprises determining that the flag included in the subsequent MIB is set to (Viorel, [0047] discloses the MIB block transmission may repeat over at least a portion of the MIB block transmission periodicity; Viorel, [0037] discloses based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content; Viorel, [0078]-[0080] discloses the change flags may be corresponding bits included in the MIB block transmissions for example the MIB block transmissions may include a series of three change flag bits including one that indicates the change status of the SIB1 content information “SIB1 Change bit” and by way of example if information in any of the related SIB block content has not changed, the associated change bit may be set to a value of zero and if information in an SIB transmission has changed the associated change bit may be set to a value of one and discloses the terminal may detect that the change flags have a value of 000 where the first bit is the SIB1 change bit and the second bit is the SIB2 change bit and the third bit is the SIB2M bit and in response the terminal may reuse the stored SIB1 content information, the stored SIB2 content information and stored SIB2M content information and discloses the terminal may detect that the change flags have a value of 001 and in response, the terminal may reuse the stored SIB1 content information and the stored SIB2 content information and the terminal may detect the SIB2M block transmissions and may use and update its stored SIB2M content information; Breuer, [0072] discloses the broadcast channel change notification tag indicates if a change in one of the M-SIBs has occurred and if the user equipment has stored a complete set of system information from a previous reading effort and the validity period has not expired then the rest of the M-SIBs does not need to be read and decoded and if the broadcast channel change notification tag indicates no change in the other M-SIBs, then the UE does not need to read the remaining M-SIBs and this is advantageous for power saving reasons for the UE; Breuer, [0050]-[0052] discloses the system information has associated a validity period wherein the validity period for system information relating to limited bandwidth devices is longer than for system information relating to non-limited bandwidth devices and with the validity period the user equipment receives an indication how long the received system information when no change occurs, is supposed to stay valid and upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid and the validity period was in particular predefined by the standards as a constant in particular of 3 hours and discloses it is not proposed to introduce a second validity period for limited bandwidth devices that is longer than the first validity period for non-limited-bandwidth devices and a feasible value for the second validity period would be 24 hours and with the proposed enhancement of the validity period, for a good share of transmission the system information needs not to be carried out but can be retrieved from stored values and this is advantageous in terms of power saving).

The method of claim 9 and The UE of claim 23, wherein determining whether acquisition of the subsequent SIB may be skipped further comprises the UE determining whether the UE currently has up-to-date SI (Viorel, [0078]-[0080] discloses the change flags may be corresponding bits included in the MIB block transmissions for example the MIB block transmissions may include a series of three change flag bits including one that indicates the change status of the SIB1 content information “SIB1 Change bit” and by way of example if information in any of the related SIB block content has not changed, the associated change bit may be set to a value of zero and if information in an SIB transmission has changed the associated change bit may be set to a value of one and discloses the terminal may detect that the change flags have a value of 000 where the first bit is the SIB1 change bit and the second bit is the SIB2 change bit and the third bit is the SIB2M bit and in response the terminal may reuse the stored SIB1 content information, the stored SIB2 content information and stored SIB2M content information and discloses the terminal may detect that the change flags have a value of 001 and in response, the terminal may reuse the stored SIB1 content information and the stored SIB2 content information and the terminal may detect the SIB2M block transmissions and may use and update its stored SIB2M content information; Breuer, [0050]-[0052] discloses the system information has associated a validity period wherein the validity period for system information relating to limited bandwidth devices is longer than for system information relating to non-limited bandwidth devices and with the validity period the user equipment receives an indication how long the received system information when no change occurs, is supposed to stay valid and upon return from out of coverage a UE needs to judge if the previously read and stored system information messages are still valid and the validity period was in particular predefined by the standards as a constant in particular of 3 hours and discloses it is not proposed to introduce a second validity period for limited bandwidth devices that is longer than the first validity period for non-limited-bandwidth devices and a feasible value for the second validity period would be 24 hours and with the proposed enhancement of the validity period, for a good share of transmission the system information needs not to be carried out but can be retrieved from stored values and this is advantageous in terms of power saving.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the stored information that determined to be up to date as they are still valid and reused).


Claim 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIOREL et al. (US Patent Publication 2016/0212686 herein after referenced as Viorel) in view of BREUER et al. (US Patent Publication 2018/0139625 herein after referenced as Breuer) and further in view of AWADA (US Patent Publication 2020/0068477 herein after referenced as Awada).     


The method of claim 7 (see claim 7) and The UE of claim 21 (see claim 21).  Viorel in view of Breuer discloses sending an indication of changed system information but fails to disclose the field utilized and therefore fails to disclose “wherein the certain SI is a systemlnfoValueTag.”
In a related field of endeavor, Awada discloses  
wherein the certain SI is a systemInfoValueTag (Awada, [0081] discloses a user equipment may periodically monitor SIB1, which comprises a “systemInfoValueTag” that changes with changes to system information; Awada, [0079] discloses in LTE, each piece of system information is associated with a validity period which is a length of time for which the system information is considered to still be valid and usable by a user equipment and the user equipment erases the system information that was received longer ago than the length of the validity period and the stored system information becomes invalid after 3 hours from the moment it was successfully received and new values for the system information may be obtained to replace these erased system information and the validity period may be different for different types of system information blocks and may be the same for different type of system information blocks and may be the same for some but different to other system information blocks; Awada, [0077] discloses in LTE based system there are a plurality of different system information blocks SIBs that can be divided up into essential system information blocks such as the master information block MIB, SIB1 and SIB2 which defines the most essential physical layer information of the cell for initial access and scheduling information of the remaining system information blocks.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that LTE utilizes a “SystemInfoValueTag” to indicate changes to the system information).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Viorel in view of Breuer to incorporate the teachings of Awada for the purpose of conforming to the known requirements of a known standard and network such as LTE (Awada, [0079] & [0081]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of periodically receiving and transmitting information indicating changes to the system information as taught by Viorel & Breuer) with another known element and comparable device utilizing a known technique (i.e. performing a process of periodically receiving and transmitting information indicating changes to the system information, wherein the information indicating changes to the system information utilizes a systeminfovaluetag as taught by Awada) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of periodically receiving and transmitting information indicating changes to the system information (i.e. as taught by Viorel & Breuer & Awada) and is dependent upon the specific design .  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645